Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. *802Rivera, J.), rendered November 12, 1997, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In support of his motion pursuant to Batson v Kentucky (476 US 79), the defendant alleged sufficient facts to raise an inference that the prosecutor was engaging in race-based discrimination. In response, the prosecutor offered two race-neutral justifications for the exercise of her peremptory challenge of the prospective juror (see, People v Allen, 86 NY2d 101). Since the record supports the conclusion that the defendant “failed to prove that the reason[s] given by the prosecutor [were] pretextual” (People v Rose, 258 AD2d 483, 484), the trial court properly sustained the peremptory challenge (see, People v Rodriguez, 259 AD2d 713).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.